Citation Nr: 0209692	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-10 503	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a fractured coccyx.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including as secondary to 
service-connected status post removal of pilonidal cyst, 
buttocks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issues on appeal were before the Board in June 2001, at 
which time they were remanded for further development of the 
evidence.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a fractured 
coccyx.

2.  Degenerative joint disease of the lumbar spine was not 
manifested during the veteran's active duty service, or for 
several years thereafter, nor was it caused or aggravated by 
his service-connected status post removal of pilonidal cyst, 
buttocks.


CONCLUSIONS OF LAW

1.  A fractured coccyx was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by the veteran's active duty 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed in the rating decision, statement 
of the case, and supplemental statement of the case.  In 
these documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for a fractured coccyx and degenerative joint disease of the 
lumbar spine.  Further, the veteran was notified by letter in 
July 2001 of the assistance provisions of the VCAA and the 
types of evidence necessary to substantiate his claim as well 
as the types of assistance VA would offer the veteran. 

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
examinations, and the Board finds these examinations to be 
adequate.  Medical etiology opinions have also been obtained. 
The requirements of 38 C.F.R. § 3.159(c)(4) have therefore 
been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  The 
Board also notes that no additional pertinent evidence has 
been identified by the veteran.  Accordingly, the Board 
therefore finds that the record as it stands is adequate to 
allow for an equitable review of the issues on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

After reviewing the record, the Board finds that the clear 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a fractured coccyx.  
Service medical records do show that he was treated for pain 
in his tail bone in February 1968.  At that time, it was 
noted that a fracture was possible.  However, after an 
examination, his pain was felt to be consistent with a 
pilonidal cyst.  In December 1968, he was treated for a mass 
on his lower sacrum.  However, it was noted that this was a 
possible pilonidal cyst.  The veteran's December 1969 service 
separation medical examination then shows that a clinical 
evaluation of his spine revealed normal findings.  At that 
time, the veteran denied having, or ever having, low back 
pain, and he denied all illnesses.  The totality of the 
contemporaneous service records show that although a fracture 
of the coccyx was suspected, medical personnel subsequently 
determined that there was no fracture and that the 
symptomatology was due to a pilonidal cyst.  The findings of 
trained military medical personnel are entitled to 
considerable weight. 

The Board finds that what is also of great significance in 
adjudicating this issue is the fact that the veteran's post-
service medical records do not show that he currently has a 
fractured coccyx.  An April 1996 VA outpatient treatment 
record does include a notation which shows that the veteran 
reported that he fractured his coccyx in 1969.  A September 
1998 VA examination report shows that the veteran was 
diagnosed as having a fractured coccyx followed by pilonidal 
cyst followed by infection and subsequent marsupialization of 
the scar.   However, it appears clear from these records that 
the examiners were essentially repeating a history which had 
been provided by the veteran.  In this regard, the Board 
emphasizes that a bare transcription of lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The April 1996 VA 
outpatient treatment record appears to repeat a history 
provided by the veteran as it does not include a diagnosis of 
fractured coccyx and it does not consider the service medical 
records which show that the veteran's inservice tail bone and 
sacrum problems were related to a pilonidal cyst.  The 
September 1998 also appears to be an instance where an 
examiner essentially repeated a history provided by the 
veteran.  This appears to be so because an accompanying x-ray 
examination report shows that an x-ray examination of the 
veteran's coccyx shows no evidence for a displaced fracture.  
Instead, it shows that all joints were asymmetric and 
unremarkable.

The Board also emphasizes that the remainder the medical 
evidence of record is devoid of any clinical finding that the 
veteran has a fractured coccyx.  Instead, a December 2001 VA 
examination report shows that the examiner specifically found 
no evidence of a coccygeal fracture or any specific problems 
that were residuals of it.  As the evidence of record fails 
to show that the veteran currently has a fractured coccyx, 
his claim for service connection for a fractured coccyx must 
be denied.  In order to grant service under any theory, there 
must be competent evidence of current disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).

The Board also finds that the clear preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for degenerative joint disease of the 
lumbar spine.  His service medical records are negative for 
any complaints or clinical findings of degenerative joint 
disease of the lumbar spine.  Rather, his December 1969 
service separation medical examination shows that a clinical 
evaluation of his lumbar spine revealed normal findings.  As 
such, these records do not show that the onset of the 
degenerative joint disease of the veteran's lumbar spine 
began during his military service.

Post-service evidence appears to show that the first 
documentation of degenerative joint disease of the veteran's 
lumbar spine was made more than 26 years after his discharge 
from military service, well beyond the one year presumptive 
period.  Specifically, a VA outpatient treatment record shows 
that he was assessed as having probable degenerative joint 
disease of the lumbar spine in April 1996.  However, this 
outpatient treatment record does not, in any way, suggest 
that the veteran's degenerative joint disease of the lumbar 
spine originated during his military service.  The Board also 
notes that the September 1998 and December 2001 VA 
examination reports both show that he was diagnosed as having 
degenerative joint disease of the lumbar spine.  However, 
neither report suggests any causal relationship between this 
disability and his military service.

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between the degenerative joint disease of the veteran's 
lumbar spine and his military service.  Consequently, his 
claim for service connection for degenerative joint disease 
of the lumbar spine must be denied.

The Board notes that the veteran has been granted service 
connection for status post removal pilonidal cyst of the 
buttocks.  The veteran has advanced an argument that his 
degenerative joint disease of the lumbar spine is caused, or 
aggravated, by his service-connected status post removal 
pilonidal cyst of the buttocks and that service connection 
should therefore be awarded pursuant to 38 C.F.R. § 3.310(a).  
However, the evidence of record does not show that the 
symptoms associated with the veteran's degenerative joint 
disease of the lumbar spine are caused, or aggravated by, his 
service-connected status post removal pilonidal cyst of the 
buttocks.  Rather, the VA examiner who conducted the December 
2001 VA examination specifically reported that there was no 
evidence to suggest that the degenerative disease of the 
veteran's lumbar spine was in any form or shape related to 
the pilonidal cyst or aggravated by its removal.  Therefore, 
the Board concludes that the veteran's claim for service 
connection for degenerative joint disease of the lumbar spine 
must also be denied under the criteria of 38 C.F.R. 
§ 3.310(a).

The Board has considered the veteran's contentions regarding 
the etiology of his claimed fractured coccyx and the 
degenerative joint disease of his lumbar spine.  However, as 
a layman, he is not qualified or competent to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to these issues.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

